DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 11/10/2020 Advisory Action, claims 1 and 3-21 remained pending and rejected as in the 09/01/2020 Final Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. This application is eligible for continued examination under 37 CFR 1.114, and the finality of the previous Office action is withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/30/2020 is entered.
In Applicant’s 11/30/2020 Reply, claim 1 was amended.
Claims 1 and 3-21 remain pending. 

Remarks and Amendments
	Claims 1 and 3-21 were rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 15/490,806 (Notice of Allowance mailed 06/08/2020):

    PNG
    media_image1.png
    421
    618
    media_image1.png
    Greyscale

The rejection was clarified in the Advisory Action:

    PNG
    media_image2.png
    157
    827
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    138
    827
    media_image3.png
    Greyscale

The rejection was also discussed in the 12/03/2020 Interview Summary:

    PNG
    media_image4.png
    132
    884
    media_image4.png
    Greyscale

	Applicant amended claim 1 by removing “gravity assisted,” thereby obviating this rejection, because the present claims no longer require the “gravity-assisted” limitation and are no longer identical to those of 15/490806. This rejection is, therefore, withdrawn. 
	Note, the 06/25/2020 Terminal Disclaimer covers both U.S. Pat. App. No. 15/490806 and 16/550150.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows:
Claim 15:  Delete “frozen”.
	Note, the word “frozen” appears to be a typographical error, since “precipitated” describes the solids of claim 14. 

Conclusion
Claims 1 and 3-21 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.

/MICHAEL BARKER/
Primary Examiner, Art Unit 1655